DETAILED ACTION
1.	The communication is in response to the application received 11/18/2021, wherein claims 1-20 are pending and are examined as follows. This application is a continuation of Application No. 16/704,592, now U.S. Patent No. 11,240,481 B2

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 02/22/2022 and 12/14/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 3 is objected to because of the following informalities:  the limitation “and detecting: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video on the input surface of the touch sensor based on the at least one finger contact from the user” (emphasis added) uses a numbering scheme to identify the different user input selections. Claim 1 on the other hand, does not use this. It is recommended that all of the claims be consistent. Please check other instances of this throughout the claim set.  Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, 17, and 19 of U.S. Patent No. 11,240,481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the features in the patented claims anticipate those in the instant claims as both pertain to the creation and user interactions with three-dimensional wallpaper on computing devices.
Please refer to the following Table for details.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 17/529,429


U.S. Patent No. 11,240,481 B2
(Previously 16/704,592)



Claim 1
A wallpaper system comprising: a memory; an image display for presenting a wallpaper video including a sequence of wallpaper images from a wallpaper image matrix persistently stored in the memory upon selection of an original video as wallpaper by a user, the wallpaper image matrix including respective sets of wallpaper images of the wallpaper video, wherein the wallpaper images are based on raw images or processed raw images and each of the wallpaper images is associated with a respective time coordinate on a time (T) axis for a presentation time and a respective spatial movement parameter of a respective original image of the original video; an image display driver coupled to the image display to control the image display to present the wallpaper video; a user input device to receive from a user a spatial user input selection that manipulates a spatial movement parameter of the wallpaper images and a time user input selection to apply to the wallpaper video to move the wallpaper video forwards or backwards in time; a processor coupled to the image display driver, the user input device, and the memory; and wallpaper programming in the memory, wherein execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to: present, via the image display, a first wallpaper image of the wallpaper video to the user; receive, via the user input device, from the user the spatial user input selection and the time user input selection to apply to the wallpaper video; and in response to receiving the spatial user input selection and the time user input selection: determine the respective spatial movement parameter associated with the spatial user input selection and the respective time coordinate associated with the time user input selection; and present, via the image display, a second wallpaper image determined by the respective spatial movement parameter and at a point in time of the wallpaper video determined by the respective time coordinate.
Claim 1
 A wallpaper system comprising: an image display for presenting a wallpaper video including a sequence of wallpaper images, wherein: the wallpaper images are two-dimensional (2D) and based on raw images or processed raw images, each of the wallpaper images is associated with a respective time coordinate on a time (T) axis for a presentation time and a respective spatial movement parameter of a respective original image of an original video, wherein upon selection of the original video as wallpaper by the user, a wallpaper image matrix is created and persistently stored in the memory, including respective sets of wallpaper images of the wallpaper video, such that: each respective set of wallpaper images provides an appearance of a spatial movement or rotation around the respective original image of the original video, and each wallpaper image within the respective set of wallpaper images corresponds to a different spatial movement parameter within the respective original image; an image display driver coupled to the image display to control the image display to present the wallpaper video; a user input device to receive from a user: (i) a spatial user input selection that manipulates a spatial movement parameter of the wallpaper images, and (ii) a time user input selection to apply to the wallpaper video to move the wallpaper video forwards or backwards in time; a memory; a processor coupled to the image display driver, the user input device, and the memory; and wallpaper programming in the memory, wherein execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to: present, via the image display, a first wallpaper image of the wallpaper video to the user; receive, via the user input device, from the user: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video; and in response to receiving: (i) the spatial user input selection, and (ii) the time user input selection: determine: (i) the respective spatial movement parameter associated with the spatial user input selection, and (ii) the respective time coordinate associated with the time user input selection; and present, via the image display, a second wallpaper image at an angular orientation determined by the respective spatial movement parameter and at a point in time of the wallpaper video determined by the respective time coordinate.
Claim 2
The wallpaper system of claim 1, wherein the wallpaper image matrix includes respective sets of wallpaper images of the wallpaper video such that each respective set of wallpaper images provides an appearance of a spatial movement or rotation around the respective original image of the original video, and each wallpaper image within the respective set of wallpaper images corresponds to a different spatial movement parameter within the respective original image.
Claim 1
…such that: each respective set of wallpaper images provides an appearance of a spatial movement or rotation around the respective original image of the original video, and each wallpaper image within the respective set of wallpaper images corresponds to a different spatial movement parameter within the respective original image;
Claim 3
The wallpaper system of claim 1, further comprising a mobile device that includes the user input device, the user input device including: a touch sensor including an input surface and a sensor array that is coupled to the input surface to receive at least one finger contact inputted from a user; a sensing circuit integrated into or connected to the touch sensor and connected to the processor, the sensing circuit configured to measure voltage to track the at least one finger contact on the input surface; and the function of receiving, via the user input device, from the user the spatial user input selection and the time user input selection to apply to the wallpaper video including: receiving on the input surface of the touch sensor the at least one finger contact inputted from the user; tracking, via the sensing circuit, the at least one finger contact on the input surface; and detecting: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video on the input surface of the touch sensor based on the at least one finger contact from the user.

Claim 2
The wallpaper system of claim 1, wherein: a mobile device includes the user input device; the user input device includes: a touch sensor including an input surface and a sensor array that is coupled to the input surface to receive at least one finger contact inputted from a user; a sensing circuit integrated into or connected to the touch sensor and connected to the processor, the sensing circuit configured to measure voltage to track the at least one finger contact on the input surface; the function of receiving, via the user input device, from the user: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video includes: receiving on the input surface of the touch sensor the at least one finger contact inputted from the user; tracking, via the sensing circuit, the at least one finger contact on the input surface; and detecting: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video on the input surface of the touch sensor based on the at least one finger contact from the user.
Claim 4
The wallpaper system of claim 3, wherein: the time user input selection is detected; and the time user input selection includes a vertical swipe type of finger gesture on the touch sensor.
Claim 3
The wallpaper system of claim 2, wherein: the time user input selection is detected; and the time user input selection includes a vertical swipe type of finger gesture on the touch sensor.
Claim 5
The wallpaper system of claim 1, further comprising a mobile device that includes the user input device, the user input device including a movement tracker coupled to the processor to track movement of the mobile device, the movement tracker including: (i) at least one accelerometer to measure acceleration of the mobile device, (ii) at least one gyroscope to measure rotation of the mobile device, or (iii) an inertial measurement unit (IM) having the at least one accelerometer and the at least one gyroscope; and the function of receiving, via the user input device, from the user the spatial user input selection and the time user input selection from the user to apply to the wallpaper video including: tracking, via the movement tracker, movement of the mobile device by: (i) measuring, via the at least one accelerometer, the acceleration of the mobile device, (ii) measuring, via the at least one gyroscope, the rotation of the mobile device, or (iii) measuring, via the inertial measurement unit, both the acceleration and the rotation of the mobile device; and detecting the spatial user input selection and the time user input selection to apply to the wallpaper video by detecting at least one variation of the tracked movement over a time period.
Claim 4
The wallpaper system of claim 1, wherein: a mobile device includes the user input device; the user input device includes a movement tracker coupled to the processor to track movement of the mobile device, the movement tracker including: (i) at least one accelerometer to measure acceleration of the mobile device, (ii) at least one gyroscope to measure rotation of the mobile device, or (iii) an inertial measurement unit (IMU) having the at least one accelerometer and the at least one gyroscope; and the function of receiving, via the user input device, from the user: (i) the spatial user input selection, and (ii) the time user input selection from the user to apply to the wallpaper video includes: tracking, via the movement tracker, movement of the mobile device by: (i) measuring, via the at least one accelerometer, the acceleration of the mobile device, (ii) measuring, via the at least one gyroscope, the rotation of the mobile device, or (iii) measuring, via the inertial measurement unit, both the acceleration and the rotation of the mobile device; and detecting: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video by detecting at least one variation of the tracked movement over a time period.
Claim 6
The wallpaper system of claim 5, wherein: the spatial user input selection is detected; and the spatial user input selection includes horizontal tilting of the mobile device.
Claim 5
The wallpaper system of claim 4, wherein: the spatial user input selection is detected; and the spatial user input selection includes horizontal tilting of the mobile device.
Claim 7
The wallpaper system of claim 1, further comprising an eyewear device including: a frame; a temple connected to a lateral side of the frame; and a depth-capturing camera supported by at least one of the frame or the temple and including: (i) at least two visible light cameras with overlapping fields of view, or (ii) a least one visible light camera and a depth sensor.
Claim 6
The wallpaper system of claim 1, further comprising: an eyewear device including: a frame; a temple connected to a lateral side of the frame; and a depth-capturing camera, wherein the depth-capturing camera is supported by at least one of the frame or the temple and includes: (i) at least two visible light cameras with overlapping fields of view, or (ii) a least one visible light camera and a depth sensor.
Claim 8
The wallpaper system of claim 7, wherein: the depth-capturing camera includes the at least two visible light cameras with overlapping fields of view; the at least two visible light cameras include a left visible light camera to capture a left raw image and a right visible light camera to capture a right raw image; execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to generate, the second wallpaper image by: calculating a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and a right image disparity map between the right pixel matrix and the left pixel matrix, such that: the left raw image or a left processed image include the left pixel matrix, and the right raw image or a right processed image include the right pixel matrix; determining the respective spatial movement parameter of the left pixel matrix and the right pixel matrix along an X axis for horizontal position movement; filling up a left interpolated pixel matrix by moving pixels in the left pixel matrix along the X axis based on the respective spatial movement parameter; filling up a right interpolated pixel matrix by moving pixels in the right pixel matrix along the X axis based on the spatial movement parameter; and blending together the left interpolated pixel matrix and the right interpolated pixel matrix to create the second wallpaper image.
Claim 7
The wallpaper system of claim 6, wherein: the depth-capturing camera includes the at least two visible light cameras with overlapping fields of view; the at least two visible light cameras include a left visible light camera to capture a left raw image and a right visible light camera to capture a right raw image; execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to generate, the second wallpaper image by: calculating: (i) a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, such that: the left raw image or a left processed image include the left pixel matrix, and the right raw image or a right processed image include the right pixel matrix; determining the respective spatial movement parameter of the left pixel matrix and the right pixel matrix along an X axis for horizontal position movement; filling up a left interpolated pixel matrix by moving pixels in the left pixel matrix along the X axis based on the respective spatial movement parameter; filling up a right interpolated pixel matrix by moving pixels in the right pixel matrix along the X axis based on the spatial movement parameter; and blending together the left interpolated pixel matrix and the right interpolated pixel matrix to create the second wallpaper image.
Claim 9
The wallpaper system of claim 8, wherein the right interpolated pixel matrix is filled up by moving pixels in the right pixel matrix along the X axis further based on a complement of the spatial movement parameter.
Claim 8
The wallpaper system of claim 7, wherein: the right interpolated pixel matrix is filled up by moving pixels in the right pixel matrix along the X axis further based on a complement of the spatial movement parameter.
Claim 10
The wallpaper system of claim 1, wherein: the depth-capturing camera includes at least two visible light cameras with overlapping fields of view; the at least two visible light cameras include a left visible light camera to capture a left raw image and a right visible light camera to capture a right raw image; and wherein execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to create the wallpaper image matrix by: capturing, via the depth-capturing camera, the left raw image and the right raw image corresponding to the respective original image; calculating a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and a right image disparity map between the right pixel matrix and the left pixel matrix, such that the left raw image or a left processed image include the left pixel matrix, and the right raw image or a right processed image include the right pixel matrix; and for each wallpaper image of the respective set of wallpaper images: determining the respective spatial movement parameter of the left pixel matrix and the right pixel matrix of the respective original image along an X axis for horizontal position movement; filling up a left interpolated pixel matrix by moving pixels in the left pixel matrix along the X axis based on the respective spatial movement parameter of the respective original image; filling up a right interpolated pixel matrix by moving pixels in the right pixel matrix along at the X axis based on the respective spatial movement parameter of the respective original image; and blending together the left interpolated pixel matrix and the right interpolated pixel matrix to create the respective wallpaper image.
Claim 9
The wallpaper system of claim 1, wherein: the depth-capturing camera includes the at least two visible light cameras with overlapping fields of view; the at least two visible light cameras include a left visible light camera to capture a left raw image and a right visible light camera to capture a right raw image; the function of creating, the wallpaper image matrix, including the sets of wallpaper images of the wallpaper video includes: capturing, via the depth-capturing camera, the left raw image and the right raw image corresponding to the respective original image; calculating: (i) a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, such that: the left raw image or a left processed image include the left pixel matrix, and the right raw image or a right processed image include the right pixel matrix; for each wallpaper image of the respective set of wallpaper images: determining the respective spatial movement parameter of the left pixel matrix and the right pixel matrix of the respective original image along an X axis for horizontal position movement; filling up a left interpolated pixel matrix by moving pixels in the left pixel matrix along the X axis based on the respective spatial movement parameter of the respective original image; filling up a right interpolated pixel matrix by moving pixels in the right pixel matrix along at the X axis based on the respective spatial movement parameter of the respective original image; and blending together the left interpolated pixel matrix and the right interpolated pixel matrix to create the respective wallpaper image.
Claim 11
The wallpaper system of claim 7, wherein execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to: create, via the depth-capturing camera, a respective depth image corresponding to the first wallpaper image, such that: the respective depth image is formed of a respective mesh of vertices, each vertex representing a pixel in a three-dimensional scene; each vertex has a position attribute, the position attribute of each vertex is based on a three-dimensional location coordinate system and includes an X location coordinate on an X axis for horizontal position, a Y location coordinate on a Y axis for vertical position, and a Z location coordinate on a Z axis for depth; each vertex further includes one or more of a color attribute, a texture attribute, or a reflectance attribute; and generate the presented second wallpaper image by: rotating the respective depth image based on the respective spatial movement parameter, and the respective spatial movement parameter being along at least one of the X axis for horizontal position movement, the Y axis for vertical position movement, or the Z axis for depth movement.
Claim 10
The wallpaper system of claim 6, wherein execution of the wallpaper programming by the processor configures the wallpaper system to perform functions, including functions to: create, via the depth-capturing camera, a respective depth image corresponding to the first wallpaper image, such that: the respective depth image is formed of a respective mesh of vertices, each vertex representing a pixel in a three-dimensional scene; each vertex has a position attribute, the position attribute of each vertex is based on a three-dimensional location coordinate system and includes an X location coordinate on an X axis for horizontal position, a Y location coordinate on a Y axis for vertical position, and a Z location coordinate on a Z axis for depth; each vertex further includes one or more of a color attribute, a texture attribute, or a reflectance attribute; and generate, the presented second wallpaper image by: rotating the respective depth image based on the respective spatial movement parameter, and the respective spatial movement parameter being along at least one of: (i) the X axis for horizontal position movement, (ii) the Y axis for vertical position movement, and (iii) the Z axis for depth movement.
Claim 12
The wallpaper system of claim 1, wherein: the processor comprises a first processor and a second processor; the memory comprises a first memory and a second memory; the wallpaper programming comprises a first wallpaper programming and a second wallpaper programming; further comprising an eyewear device including: a first network communication interface for communication over a network; the first processor coupled to the first network communication interface; the first memory accessible to the first processor; and the first wallpaper programming in the first memory, wherein execution of the first wallpaper programming by the first processor configures the eyewear device to perform functions to capture the raw images or the processed raw images; and the wallpaper system further comprising a host computer coupled to the eyewear device over the network, the host computer including: a second network communication interface for communication over the network; the second processor coupled to the second network communication interface; the second memory accessible to the second processor; and second wallpaper programming in the second memory, wherein execution of the second wallpaper programming by the second processor configures the host computer to perform the functions to: present, via the image display, the first wallpaper image of the wallpaper video to the user; receive, via the user input device, from the user the spatial user input selection, and the time user input selection to apply to the wallpaper video; in response to receiving the spatial user input selection and the time user input selection: determine the respective spatial movement parameter associated with the spatial user input selection, and the respective time coordinate associated with the time user input selection; and present, via the image display, the second wallpaper image associated with the respective spatial movement parameter, and the respective time coordinate.
Claim 11
The wallpaper system of claim 1, wherein: the processor comprises a first processor and a second processor; the memory comprises a first memory and a second memory; the wallpaper programming comprises a first wallpaper programming and a second wallpaper programming; the eyewear device includes: a first network communication interface for communication over a network; the first processor coupled to the first network communication interface; the first memory accessible to the first processor; and first wallpaper programming in the first memory, wherein execution of the first wallpaper programming by the first processor configures the eyewear device to perform functions to capture the raw images or the processed raw images; and the wallpaper system further comprises a host computer coupled to the eyewear device over the network, the host computer including: a second network communication interface for communication over the network; the second processor coupled to the second network communication interface; the second memory accessible to the second processor; and second wallpaper programming in the second memory, wherein execution of the second wallpaper programming by the second processor configures the host computer to perform the functions to: present, via the image display, the first wallpaper image of the wallpaper video to the user; receive, via the user input device, from the user: (i) the spatial user input selection, and (ii) the time user input selection to apply to the wallpaper video; in response to receiving: (i) the spatial user input selection, and (ii) the time user input selection: determine: (i) the respective spatial movement parameter associated with the spatial user input selection, and (ii) the respective time coordinate associated with the time user input selection; and present, via the image display, the second wallpaper image associated with: (i) the respective spatial movement parameter, and (ii) the respective time coordinate.
Claim 13
The wallpaper system of claim 12, wherein the host computer is a mobile device, the network is a wireless short-range network or a wireless local area network, and the user input device includes a touch screen or a computer mouse.
Claim 12
 The wallpaper system of claim 11, wherein: the host computer is a mobile device; the network is a wireless short-range network or a wireless local area network; and the user input device includes a touch screen or a computer mouse.
Claim 14
Similar to instant Claim 1 above
Claim 13
Similar to Claim 1 above
Claim 15
Similar to instant Claim 2 above
Claim 13
Similar to Claim 1 above
Claim 16
Similar to instant Claim 3 above
Claim 14
Similar to Claim 2 above
Claim 17
Similar to instant Claim 5 above
Claim 16
Similar to Claim 4 above
Claim 18
Similar to instant Claim 6 above
Claim 17
Similar to Claim 5 above
Claim 19
Similar to instant Claim 11 above
Claim 19
Similar to Claim 10 above
Claim 20
Similar to instant Claim 1 above
Claim 1
See Claim 1 above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486